Case 3:19-cv-12711-RHC-APP ECF No. 10, PageID.379 Filed 11/16/20 Page 1 of 4




                           UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


ALAN KENT PRICHARD, # 262205,

                       Petitioner,                        Case Number: 3:19-cv-12711

v.

THOMAS WINN,

                       Respondent.



     OPINION AND ORDER GRANTING PETITIONER’S MOTION TO STAY, STAYING
         THE PROCEEDINGS, AND ADMINISTRATIVELY CLOSING THE CASE

        This is a habeas case brought pursuant to 28 U.S.C. § 2254. In 2017, Michigan

prisoner Alan Kent Prichard (“Petitioner”) pleaded guilty to operating a motor vehicle

while intoxicated, third offense, in the Barry County Circuit Court. He was sentenced to

three years, four months to five years in prison. In his habeas petition, he raises claims

concerning the trial court’s decision denying Petitioner’s request to withdraw his plea,

the modification of bail conditions, and the trial court’s alleged failure to follow court

rules or to follow the terms of the plea agreement. (ECF No. 1.)

        Petitioner moves to stay the proceedings and hold his habeas petition in

abeyance so that he can return to the state courts to exhaust additional claims

concerning the effectiveness of trial and appellate counsel, and misconduct by the

prosecutor and trial court. (ECF No. 9.) Respondent has not filed a response to

Petitioner’s motion.
Case 3:19-cv-12711-RHC-APP ECF No. 10, PageID.380 Filed 11/16/20 Page 2 of 4




       State prisoners must exhaust available state remedies for each of the claims

presented in a habeas petition before seeking a federal writ of habeas corpus. 28

U.S.C. § 2254(b)(1). Exhaustion requires that the petitioner invoke “one full round” of

the state’s appellate review process. O’Sullivan v. Boerckel, 526 U.S. 838, 845 (1999).

Each issue must be presented to both the Michigan Court of Appeals and the Michigan

Supreme Court to satisfy the exhaustion requirement. Morse v. Trippett, 37 F. App’x

96, 103 (6th Cir. 2002). The burden is on the petitioner to prove exhaustion. Nali v.

Phillips, 681 F.3d 837, 852 (6th Cir. 2012).

       The Michigan Rules of Court provide a process by which Petitioner may raise his

unexhausted claims. For example, he can file a motion for relief from judgment in the

state trial court pursuant to Michigan Court Rule 6.500, et seq., and then appeal the trial

court’s decision to the state appellate courts as necessary. The unexhausted claims

should be addressed to, and considered by, the Michigan courts in the first instance.

       A federal district court has discretion to stay a habeas petition to allow a

petitioner to present unexhausted claims to the state courts and then return to federal

court on a perfected petition. Rhines v. Weber, 544 U.S. 269, 276 (2005). Stay and

abeyance is available if outright dismissal of the petition would jeopardize the timeliness

of a future petition, there is good cause for the petitioner’s failure to exhaust state court

remedies, the unexhausted claims are not “plainly meritless,” and “there is no indication

that the petitioner engaged in intentionally dilatory tactics.” Id. at 277-78.

       In this case, a stay is warranted. First, dismissal of this case while Petitioner

pursues state remedies could result in a subsequent petition being barred by the one-

year statute of limitations found in 28 U.S.C. § 2244(d). Second, Petitioner’s claim that



                                               2
Case 3:19-cv-12711-RHC-APP ECF No. 10, PageID.381 Filed 11/16/20 Page 3 of 4




his appellate attorney was ineffective for failing to raise these claims on direct appeal

may constitute good cause for failing to previously exhaust these claims. See Wagner

v. Smith, 581 F.3d 410, 419 n.4, 5 (6th Cir. 2009). Finally, based upon the present

record, the court cannot conclude that these claims are plainly meritless or that

Petitioner has engaged in abusive litigation tactics or intentional delay. Rhines, 544

U.S. at 277-78. Under these circumstances, it is not an abuse of discretion to stay this

proceeding.

       When a district court determines that a stay is appropriate pending resolution of

state court remedies, the district court “should place reasonable time limits on a

petitioner’s trip to state court and back.” Id. at 278. Petitioner shall commence post-

conviction proceedings in state court within 90 days of the date of this order. If

Petitioner is unsuccessful in state court and wishes to return to federal court, he must

file an amended habeas corpus petition and a motion to lift the stay, using the same

caption and case number that appear on the first page of this order. The amended

petition and motion to lift the stay must be filed within 90 days of exhausting state

remedies.

       Accordingly, IT IS ORDERED that Petitioner’s “Motion to Stay Proceedings and

Hold Petition in Abeyance” (ECF No. 9) is GRANTED.

       IT IS FURTHER ORDERED that proceedings are STAYED and the case is

administratively CLOSED.



                                                  S/Robert H. Cleland
                                                 ROBERT H. CLELAND
                                                 UNITED STATES DISTRICT JUDGE
Dated: November 16, 2020

                                             3
Case 3:19-cv-12711-RHC-APP ECF No. 10, PageID.382 Filed 11/16/20 Page 4 of 4




I hereby certify that a copy of the foregoing document was mailed to counsel of record
on this date, November 16, 2020, by electronic and/or ordinary mail.

                                                                                         S/Lisa Wagner
                                                                                        Case Manager and Deputy Clerk
                                                                                        (810) 292-6522



S:\Cleland\Cleland\AAB\Opinions and Orders\Staff Attorney\19-12711.Prichard.grant stay.MBC.AAB.docx




                                                                                 4
